DETAILED ACTION.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 22 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner can find no description in the originally filed specification that the locking projections are only movable along central axes of respective locking apertures.  Additionally, Applicant does not point to any specific portion of the specification as disclosing such a feature in the Remarks filed on October 28, 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear whether the first locking aperture comprises ribs (as stated in the claim), or the first locking projection comprises ribs (as disclosed in the specification).  For the purpose of examination, it is assumed the first locking projection comprises ribs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0051890 (Waugh) in view of U.S. Patent Application Publication No. 2016/0095714 (Spangler) and U.S. Patent Application Publication No. 2018/0303629 (Lauf).
Regarding claim 1, Waugh discloses a spinal fixation system (20/40) comprising: an interbody (20) comprising a front surface and a back surface (opposing sides of sidewall 21), a top end (22), a bottom end (23), a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), a first locking aperture (one of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end and extending from the front surface to the central opening (see Fig. 8 and paragraph [0027]), and a second locking aperture (another of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end and extending from the front surface to the central opening (mounts 60 extend through sidewall 21 into hollow interior of spacer 20, see paragraph [0027] and Fig. 8); and a plate (40) comprising a front surface (surface of plate 40 without extension 45/46), a back surface (44), a first locking projection (45/46) extending from the back surface, and at least one bone screw aperture (43) extending from the front surface to the back surface, wherein, in an assembled configuration of the plate with the interbody, the first locking projection is removably engaged with the first locking aperture of the interbody such that the first locking projection engages the interbody within the central opening (see paragraph [0027] and Fig. 8; locking projection 45/46 is elastically deformable and can be removed from the interbody via compression of the head 46 and withdrawal of the locking projection from the interbody locking aperture) such that the plate is removably coupled to the interbody (see paragraph [0027] and Fig. 8), and wherein the first locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded), and wherein the first locking projection comprises: a stem portion (45) and a head portion (46).
Waugh fails to disclose a second locking projection extending from the back surface of the plate similar to the first locking projection such that the second locking projection is removably engaged with the second locking aperture such that the second locking projection engages the interbody within the central opening and such that the second locking projection is unthreaded.  However, Spangler discloses a spinal fixation system (105) including an interbody (110) and a plate (150), wherein the plate includes two similar locking projections (160, see paragraph [0062]; one or more locking tabs) extending from a back surface (155) of the plate for engagement with recesses (181a, see Fig. 7C and paragraph [0062]) of the interbody to couple the plate to the interbody (see paragraph [0062]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a second locking projection similar to the first locking projection as suggested by Gray such that the second locking projection is unthreaded and extends from the back surface of plate and is removably engageable with a respective locking aperture of the interbody in order to provide additional securing fixation between the interbody and the plate and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Waugh fails to disclose wherein the head portion comprising a plurality of flex members and a plurality of locking ribs opposite from the back surface of the plate, wherein adjacent flex members are separated by a notch, wherein the plurality of ribs are on the plurality of flex members, wherein the plurality of ribs define a maximum width of the head portion, wherein the plurality of flex members are flexible relative the stem portion such that the head portion is adjustable between a compressed configuration and an uncompressed configuration, wherein, in the uncompressed configuration, the maximum width of the head portion is greater than a width of the first locking aperture and greater than a width of the second locking aperture, and
wherein, in the assembled configuration, the head portion is in the uncompressed configuration and the plurality of ribs overlap a portion of the interbody such that the portion of the interbody is retained between the plurality of ribs and the back surface of the plate.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem portion (16) and a head portion (end of 15 including tip 19, see marked-up Fig. 3 below), the head portion comprising a plurality of flex members (members separated by slot 20, see Fig. 3) and a plurality of locking ribs (compressible arrow-shaped protrusions of tip 19, see fig. 3 and paragraphs [0042]-[0043]) opposite from a back surface of the plate, wherein adjacent flex members are separated by a notch (20), wherein the plurality of ribs are on the plurality of flex members (see Fig. 3), wherein the plurality of ribs define a maximum width of the head portion (see Fig. 3), wherein the plurality of flex members are flexible relative the stem portion such that the head portion is adjustable between a compressed configuration and an uncompressed configuration (see paragraphs [0042]-[0043]), wherein, in the uncompressed configuration, the maximum width of the head portion is greater than a width of a first locking aperture (61) (see paragraphs [0042]-[0043]), and wherein, in the assembled configuration, the head portion is in the uncompressed configuration and the plurality of ribs overlap a portion (inner wall of opening 30) of the interbody such that the portion of the interbody is retained between the plurality of ribs and the back surface of the plate (see paragraphs [0042]-[0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking projections of Waugh in view of Spangler such that each locking projection includes a stem portion and head portion as suggested by Lauf in order to facilitate compression of the locking projections and entry into respective locking apertures of the interbody (see Lauf, paragraphs [0042] and [0043]).  

    PNG
    media_image1.png
    431
    741
    media_image1.png
    Greyscale

Regarding claim 21, Waugh suggests wherein each locking projection is integrally formed with the plate (see paragraph [0027] and Figs. 7 and 8; locking projection shown extending from the plate with no description that the projection is a separate piece attachable to the plate).  Additionally, it would have been obvious for each locking projection of Waugh in view of Gray to be integrally formed with the plate as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together is an obvious matter of engineering design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Spangler and Lauf, and further in view of U.S. Patent Application Publication No. 2016/0128746 (Dunaway).
Regarding claims 4-6, Waugh fails to disclose wherein the plate further defines a locking cam aperture extending from the front surface to the back surface of the plate, wherein the spinal fixation system further comprises a locking cam comprising a tab and a stem, and wherein the stem of the locking cam is removably positioned within the locking cam aperture (claim 4); wherein the front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 5); and further comprising a locking collar, wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (claim 6).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate, the plate further comprising a locking cam (300) comprising a tab (302) and a stem (308), and wherein the stem of the locking cam is removably positioned within the locking cam aperture (see paragraph [0038], e.g.) (claim 4); wherein the front surface of the plate comprises a locking collar recess (114) surrounding the locking cam aperture, wherein the locking cam further comprises a collar (304), and wherein the collar of the locking cam is positioned within the locking collar recess (see paragraph [0038]) (claim 5); and further comprising a locking collar (200), wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (see paragraphs [0036]-[0040]) (claim 6).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of Waugh to include the locking cam aperture, locking cam, locking collar recess, and locking collar configuration of Dunaway in order to prevent backing out of the plate fasteners (112) of Waugh (see Dunaway, paragraphs [0006], [0032], and [0045]) while avoiding the drawbacks of conventional anti-backout screws and/or washers (see Dunaway, paragraph [0007]).
Claims 8, 9, 12, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Spangler, and further in view of Dunaway.
Regarding claim 8, Waugh discloses a spinal fixation system (20/40) comprising: an interbody (20) comprising a front surface (one of sides of sidewall 21), a top end (22), a bottom end (23), a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), a first locking aperture (one of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end and extending from the front surface to the central opening (see Fig. 8 and paragraph [0027]), and a second locking aperture (another of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end and extending from the front surface to the central opening (see Fig. 8 and paragraph [0027]); and a plate (40) comprising a first locking projection (45/46) wherein the first locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded), wherein the first locking projection is positionable within the first locking aperture such that the first locking projection is removably engaged with the first locking aperture by overlapping a portion of the interbody defining the first locking aperture and extending into the central opening (see paragraph [0027] and Fig. 8; locking projection 45/46 is elastically deformable and can be removed from the interbody via compression of the head 46 and withdrawal of the locking projection from the interbody locking aperture).  Regarding claim 9, Waugh discloses wherein the plate further defines at least one bone screw aperture (43) extending through the plate from a front surface of the plate (surface of plate 40 without extension 45/46) to a back surface of the plate (44), wherein the first locking projection extends outwardly from the back surface of the plate (see Figs. 7 and 8).  
Further regarding claims 8 and 9, Waugh fails to disclose the apertures having central axes that are parallel to each other, and the plate comprising a second locking projection similar to the first locking projection such that the second locking projection is positionable within the second locking aperture and such that the second locking projection is removably engaged with the second lock aperture by overlapping a portion of the interbody defining the first locking aperture and extending into the central opening and such that the second locking projection is unthreaded.  However, Spangler discloses a spinal fixation system (105) including an interbody (110) and a plate (150), the interbody includes first and second locking apertures (181a) with central axes that are parallel to each other (see Fig. 7C), wherein the plate includes two similar locking projections (160, see paragraph [0062]; one or more locking tabs) extending from a back surface (155) of the plate for engagement with the locking apertures (181a, see Fig. 7C and paragraph [0062]) of the interbody to couple the plate to the interbody (see paragraph [0062]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include locking apertures with parallel central axes and a second locking projection similar to the first locking projection as suggested by Spangler such that the second locking projection is unthreaded, extends from the back surface of the plate, and is removably engageable with a respective locking aperture of the interbody by overlapping a portion of the interbody defining the respective locking aperture in order to provide additional securing fixation between the interbody and the plate and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Further regarding claims 8 and 9 and regarding claims 12 and 13, Waugh fails to disclose wherein the plate defines a locking cam aperture, wherein the spinal fixation system further comprises a locking cam comprising a stem and a tab, and wherein the stem of the locking cam is at least partially positioned within the locking cam aperture (claim 8); wherein the locking cam aperture extends from the front surface of the plate to the back surface of the plate (claim 9); wherein a front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 12); and further comprising a locking collar, wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (claim 13).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate, the plate further comprising a locking cam (300) comprising a tab (302) and a stem (308), and wherein the stem of the locking cam is rat least partially positioned within the locking cam aperture (see paragraph [0038], e.g.); wherein the front surface of the plate comprises a locking collar recess (114) surrounding the locking cam aperture, wherein the locking cam further comprises a collar (304), and wherein the collar of the locking cam is positioned within the locking collar recess (see paragraph [0038]); and further comprising a locking collar (200), wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (see paragraphs [0036]-[0040]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of Waugh to include the locking cam aperture, locking cam, locking collar recess, and locking collar configuration of Dunaway in order to prevent backing out of the plate fasteners (112) of Waugh (see Dunaway, paragraphs [0006], [0032], and [0045]) while avoiding the drawbacks of conventional anti-backout screws and/or washers (see Dunaway, paragraph [0007]).
Regarding claim 22, Waugh (see paragraph [0027] and Figs. 7 and 8) and Spangler (see paragraphs [0062]-[0067] and Figs. 5A-8D) each only disclose their respective locking projections are movable longitudinally relative to their respective apertures.  It would have been prima facie obvious to have the locking projections be only movable only along central axes of respective apertures in order to facilitate secure and simple locking of the plate and interbody together by limiting the types of movement allowed between the locking projections and their respective apertures.
Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of U.S. Patent Application Publication No. 2018/0289495 (Gray), Spangler, Lauf, and Dunaway.
Regarding claim 15, Waugh discloses a plate for a spinal fixation system, the plate comprising: a body (40) comprising a front surface (surface of plate 40 without extension 45/46), a back surface (44), and a perimeter surface between the front surface and the back surface (sidewall of body 40 between front and back surfaces, see Figs. 7 and 8); a first locking projection (45/46), the first locking projection extending outwardly from the back surface of the body (see Figs. 7 and 8), wherein the first locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded) and configured to engage an interbody (20) of the spinal fixation system (see paragraph [0027] and Fig. 8) and wherein the first locking projection comprises: a stem portion (45) and a head portion (46); and a bone screw aperture (43) extending through the body from the front surface to the back surface.
Regarding claim 15, Waugh fails to disclose wherein the perimeter surface defines at least one tool pocket between the front surface and the back surface, the at least one tool pocket comprising a bottom pocket surface that is recessed into the body of the plate relative to the perimeter surface and a side pocket surface extending from the perimeter surface to the bottom pocket surface.  However, Gray discloses a spinal fixation system (400) including an interbody (402) and plate (404), wherein a perimeter surface of the plate defines at least one tool pocket (442) between the front surface and the back surface (see Figs. 45 and 47, recesses 442 are located on lateral perimeter surfaces of the plate 404 between front and back surfaces of the plate 404) comprising a bottom pocket surface that is recessed into the body of the plate relative to the perimeter surface (see bottom surface of each recess 442, Fig. 47) and a side pocket surface extending from the perimeter surface to the bottom pocket surface (see side surface of each recess 442, Fig. 47).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the spinal fixation system of Waugh to include at least one tool pocket on a perimeter surface of the plate as suggested by Gray in order to facilitate attachment of the plate to an insertion tool in order to facilitate assembly and/or installation of the spinal fixation system (see Gray, paragraph [0210]). 
Regarding claim 15, Waugh fails to disclose a second locking projection extending from the back surface of the plate similar to the first locking projection such that the second locking projection is unthreaded, configured to engage the interbody, and extends parallel to the first locking projection and such that the second locking projection is unthreaded.  However, Spangler discloses a spinal fixation system (105) including an interbody (110) and a plate (150), wherein the plate includes two similar locking projections (160, see paragraph [0062]; one or more locking tabs) extending parallel to each other from a back surface (155) of the plate for engagement with recesses (181a, see Fig. 7C and paragraph [0062]) of the interbody to couple the plate to the interbody (see paragraph [0062]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a second locking projection similar to the first locking projection as suggested by Gray such that the second locking projection is unthreaded and extends from the back surface of plate parallel to the first locking projection and engageable with the interbody in order to provide additional securing fixation between the interbody and the plate and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Waugh fails to disclose wherein the head portion comprising one or more flex members and one or more locking ribs opposite from the back surface of the plate, wherein the one or more locking ribs are on the one or more flex members, wherein the one or more ribs define a maximum width of the head portion, wherein the one or more flex members are flexible relative the stem portion such that the head portion is adjustable between a compressed configuration and an uncompressed configuration, wherein, in the uncompressed configuration. However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem portion (16) and a head portion (end of 15 including tip 19, see marked-up Fig. 3 above), the head portion comprising a plurality of flex members (members separated by slot 20, see Fig. 3) and a plurality of locking ribs (compressible arrow-shaped protrusions of tip 19, see fig. 3 and paragraphs [0042]-[0043]) opposite from a back surface of the plate, wherein the plurality of ribs are on the plurality of flex members (see Fig. 3), wherein the plurality of ribs define a maximum width of the head portion (see Fig. 3), wherein the plurality of flex members are flexible relative the stem portion such that the head portion is adjustable between a compressed configuration and an uncompressed configuration (see paragraphs [0042]-[0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking projections such that each locking projection includes a stem portion and head portion as suggested by Lauf in order to facilitate compression of the locking projections and entry into respective locking apertures of the interbody (see Lauf, paragraphs [0042] and [0043]).  
Regarding claims 15, 17, and 18, Waugh fails to disclose a locking cam aperture extending through the body from the front surface to the back surface, wherein the locking cam aperture is vertically offset from the locking projection such that the locking cam aperture is configured to extend above or below the interbody (claim 15); further comprising a locking collar recess in the front surface of the body and surrounding the locking cam aperture (claim 17); wherein the locking collar recess further comprises at least one locking rib (claim 18).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate (claim 15); wherein the front surface of the plate comprises a locking collar recess (114) surrounding the locking cam aperture (claim 17); and wherein the locking collar recess further comprises at least one locking rib (120/122) (claim 18).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of Waugh to include the locking cam aperture, locking cam, locking collar recess, and locking collar configuration of Dunaway in order to prevent backing out of the plate fasteners (112) of Waugh (see Dunaway, paragraphs [0006], [0032], and [0045]) while avoiding the drawbacks of conventional anti-backout screws and/or washers (see Dunaway, paragraph [0007]).  Additionally, the locking cam aperture suggested by Dunaway is laterally adjacent to the bone screw aperture (see Dunaway, Figs. 5A and 5B), and thus, when included in Waugh as shown in marked-up Fig. 2 above, would be laterally adjacent to the bone screw aperture 43 such that the locking cam aperture is vertically offset from the locking projection and configured to extend above or below the interbody 20.

    PNG
    media_image2.png
    538
    928
    media_image2.png
    Greyscale

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Spangler and Dunaway, and further in view of Lauf. 
Regarding claim 10, Waugh discloses wherein each locking projection (45/46) comprises a rib (46) for engaging the interbody within the central opening (see paragraphs [0027] and Fig. 8).  Waugh fails to disclose each locking projection including multiple ribs.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises ribs (19) that engage with the interbody within a central opening.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking projections of Waugh in view of Spangler such that each locking projection comprises multiple locking ribs as suggested by Lauf in order to facilitate compression of the locking projections and entry into respective locking apertures of the interbody (see Lauf, paragraphs [0042] and [0043]).  
Regarding claim 11, Waugh discloses wherein the first locking projection comprises a stem (45), wherein the first locking projection and the plate are integrally formed (see paragraph [0027] and Figs. 7 and 8; locking projection shown extending from the plate with no description that the projection is a separate piece attachable to the plate).  Alternatively, it would have been obvious for the locking projection of Waugh to be integrally formed with the plate as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together is an obvious matter of engineering design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Waugh fails to disclose the stem comprising a flex member which comprises the locking rib.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem (16), wherein the stem comprises a flex member (flexible members of 16/19 defined by slots 20, see Fig. 3 and paragraphs [0042] and [0043]), and wherein the flex member comprises a locking rib (19).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify at least the first locking projection of Waugh such that the stem has a flex member which comprises the locking rib as suggested by Lauf in order to facilitate compression of the locking projection and entry into the locking aperture of the interbody (see Lauf, paragraphs [0042] and [0043]).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Spangler and Dunaway, and further in view of U.S. Patent Application Publication No. 2014/0066997 (Humphreys).
Regarding claim 14, Waugh in view of Spangler and Dunaway fails to suggest wherein the front surface of the plate further comprises a locking cam recess at least partially surrounding the locking collar recess, and wherein tab of the locking cam is movable within the locking cam recess.  However, Humphreys discloses a bone plate (200), wherein the plate defines a locking cam aperture (123), wherein a front surface of the plate comprises a locking collar recess (126) partially surrounding the locking cam aperture, and wherein the front surface of the plate further comprises a locking cam recess (124) at least partially surrounding the locking collar recess, wherein the bone plate comprises a locking projection (160) including a tab (163/165), wherein the tab of the locking cam is movable within the locking cam recess (see Figs. 7 and 8).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone plate of Waugh in view of Spangler and Dunaway to include a locking cam recess at least partially surrounding the locking collar recess, the tab of the locking cam movable within the locking cam recess as suggested by Humphreys in order to reduce the profile of the plate by keeping the locking cam coplanar with the front surface of the plate (see Figs. 1, 3, 7, and 8 of Humphreys) and prevent the locking cam from jutting out and damaging or irritating adjacent tissue while still allowing the locking cam to overhang adjacent bone screws and prevent the bone screws from backing out (see Fig. 8 of Humphreys).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Gray, Spangler, Leaf, and Dunaway, and further in view of Humphreys.
Regarding claim 14, Waugh in view of Gray, Spangler, Leaf, and Dunaway fails to suggest wherein the front surface of the plate further comprises a locking cam recess at least partially surrounding the locking collar recess, and wherein tab of the locking cam is movable within the locking cam recess.  However, Humphreys discloses a bone plate (200), wherein the plate defines a locking cam aperture (123), wherein a front surface of the plate comprises a locking collar recess (126) partially surrounding the locking cam aperture, and wherein the front surface of the plate further comprises a locking cam recess (124) at least partially surrounding the locking collar recess, wherein the bone plate comprises a locking projection (160) including a tab (163/165), wherein the tab of the locking cam is movable within the locking cam recess (see Figs. 7 and 8).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone plate of Waugh in view of Gray, Spangler, Leaf, and Dunaway to include a locking cam recess at least partially surrounding the locking collar recess, the tab of the locking cam movable within the locking cam recess as suggested by Humphreys in order to reduce the profile of the plate by keeping the locking cam coplanar with the front surface of the plate (see Figs. 1, 3, 7, and 8 of Humphreys) and prevent the locking cam from jutting out and damaging or irritating adjacent tissue while still allowing the locking cam to overhang adjacent bone screws and prevent the bone screws from backing out (see Fig. 8 of Humphreys).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8-15, 17-19, 21, and 22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773